DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.		Applicant’s amendment filed on 7/16/2021 has been entered and made of record. Applicant has amended claims 1, 4, 5, and 12. Applicant has canceled claim 3. No new claims have been added. Currently, claims 1, 2, and 4-15 are pending. Examiner refers to the action below.

Allowable Subject Matter
3.		Claims 1, 2, and 4-15 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Knight et al. (U.S. patent pub. 2010/0265385 A1) discloses to create a storage file of light field data acquisition data of the characteristics, parameters, and/or configuration of the light field. Knight nor any other prior art of record, regarding claim 1, teaches the feature of “measuring optical parameters in order to configure a single plenoptic optical system using individual view images obtained from the plenoptic camera array,” this, in combination with the other claim limitations. Regarding claim 12, none of the prior art of record teaches the feature of " measure optical parameters in order to configure a single plenoptic optical system using individual view images obtained from the plenoptic camera array," this, in combination with the other claim limitations. Regarding 
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                             
July 27, 2021